Citation Nr: 0938086	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depressive 
disorder with panic disorder and anxiety, also claimed as a 
nerve disorder, to include as secondary to exposure to DDT in 
service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
that, in pertinent part, denied the Veteran's claim.  The 
Veteran filed a timely appeal of the RO's determination to 
the Board.

In July 2009, the Veteran and his spouse, accompanied by the 
Veteran's representative, testified at a hearing before the 
undersigned Acting Veteran's Law Judge.  A transcript of 
these proceedings has been associated with the Veteran's 
claims file. 


FINDING OF FACT

The medical evidence does not indicate the Veteran's 
diagnosed major depressive disorder with panic disorder and 
anxiety had its onset in service or is related to exposure to 
DDT in service. 


CONCLUSION OF LAW

The medical evidence does not indicate that the Veteran's for 
major depressive disorder with panic disorder and anxiety had 
its onset in service or is related to exposure to DDT is 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in June and July 2005, and March 
2006, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds VA substantially complied 
with the specific requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies the VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement, pertaining to the evidence in the claimant's 
possession or a similar request to that effect).  In this 
context, it is well to observe that VCAA requires only that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 
(1996).  

The Board also finds VA has made reasonable efforts to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A.  In particular, the 
information and evidence associated with the claims file 
consists of the Veteran's service medical records, post-
service medical treatment records, VA examinations, lay 
statements submitted by the Veteran, the Veteran's testimony 
before the Board, and statements submitted by the Veteran and 
his representative in support of the claim.  

Based on the foregoing, the Board concludes there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran contends he has major depressive 
disorder with panic disorder and anxiety that had its onset 
in service, specifically as a result of exposure to DDT.  

In support of his claim, the Veteran submitted personal and 
lay statements indicating he was exposed to DDT in service.  
The Veteran's claims file also indicates the Veteran has been 
diagnosed with generalized anxiety disorder, major depressive 
disorder, attention deficit hyperactivity disorder, panic 
disorder with history of agoraphobia, and anxiety.  

The Veteran's service records are silent for complaints of or 
treatment for any psychiatric disability in service.  

After service, the Veteran submitted the statement of a 
pharmacist indicating the Veteran was prescribed Valium in 
1968 and Elavil and Valium in 1969.

In order to determine whether the Veteran has major 
depressive disorder with panic disorder and anxiety that is 
related to his service, the Veteran has been afforded several 
VA examinations in connection with his claim.  

An October 2007 VA peripheral nerves examination, performed 
by a physician, noted the Veteran was claiming a "nerve 
condition" related to exposure to the chemical DDT while he 
was in the military.  The examiner indicated the Veteran's 
claims file had been reviewed in connection with the 
examination.  DDT was noted to be an insecticide (as opposed 
to an herbicide).  The Veteran was noted to have been 
diagnosed with diabetes mellitus type II, and a long 
psychiatric history.  After examination, the Veteran was 
found to have very minimal diabetic peripheral neuropathy in 
both feet.  The examiner stated he had checked the medical 
literature regarding the likelihood that his psychiatric 
conditions are related to DDT exposure, and found no evidence 
to suggest a causal relationship.  The type of nervous system 
effects of the insecticide were indicated to be not of a 
psychiatric nature.  The examiner stated that it was less 
likely than not the currently diagnosed mild peripheral 
neuropathy is related to service or any exposure in service, 
and also that it was less likely than not that his claimed 
nervous conditions are related to service or any exposure to 
DDT during service.  This opinion was affirmed in a December 
2008 addendum opinion

The Veteran was scheduled for a VA examination by a 
psychologist in November 2008.  The examiner noted a long 
history of depression and hospitalization.  The Veteran 
voiced suicide ideation, and the examination was aborted for 
the purpose of admitting the Veteran for inpatient treatment.

The Veteran was afforded an additional examination for 
peripheral nerves in January 2009, also by a physician.  The 
examiner indicated the Veteran's claims file had been 
reviewed in connection with the examination.  The Veteran's 
medical history was noted.  The Veteran indicated he sprayed 
DDT in service and believed his neurological symptoms and his 
anxiety and depression were related to such exposure.  After 
examination, the Veteran was diagnosed with bilateral carpel 
tunnel syndrome, bilateral ulnar neuropathy, bilateral L5 
nerve root lesions, and mild sensory peripheral neuropathy in 
both feet as likely as not secondary to type 2 diabetes.  
Regarding whether exposure to DDT caused the Veteran's 
disabilities, the examiner stated that it was "highly 
unlikely the patient sustained adequate exposure to result in 
symptoms.  There is no history of symptoms consistent with 
insecticide exposure in the past.  Symptoms did not appear 
until approximately five years ago with exception of the 
claim for anxiety and depression secondary to exposure. ... 
[There is n]o evidence that would connect complaint of 
Anxiety and Depression with insecticide exposure, or evidence 
of insecticide exposure which could account for the current 
neurological symptoms. ... In conclusion the patient's history 
of previous exposure to DDT is not likely the cause of his 
symptoms [of] Anxiety Depression, numbness or tingling of the 
extremities, head[,] face or trunk."

Finally, the Veteran was afforded a VA mental disorders 
examination in January 2009, performed by a psychologist.  
The examiner indicated the Veteran's claims file had been 
reviewed in connection with the examination.  The Veteran's 
medical and psychiatric history was noted in the report.  The 
examiner noted the Veteran and his spouse reported the 
Veteran became nervous in late 1967 and went to see a family 
physician who prescribed medication.  This treatment 
continued for the next 20 years.  The Veteran also developed 
other psychiatric conditions over the years, to include 
depression and panic attacks.  After examination, the Veteran 
was diagnosed with major depressive disorder, recurrent, 
severe, without psychotic features.  He was also diagnosed 
with panic disorder with history of agoraphobia.  The 
examiner stated the record supports the contention that the 
Veteran had nervousness during active military service and 
treatment for anxiety within one year of service.  The 
examiner also indicated that the possible relationship 
between DDT exposure and anxiety is one of the 
epidemiological and neurological research literature, not one 
of the Veteran's clinical history or current condition, which 
does reflect major depression and panic disorder.  The 
examiner stated that it is not within the clinical expertise 
of the examiner to render an opinion regarding the possible 
role of DDT exposure as an etiological factor for the 
Veteran's current depression and anxiety.  

Based on the foregoing, the Board finds that the evidence is 
against service connection for major depressive disorder with 
panic disorder and anxiety.

The Board notes the Veteran's service records do not indicate 
any complaints of or treatment for a psychiatric disability 
in service.  The examining VA psychologist in January 2009 
noted that the Veteran likely had nervousness in service, but 
did not indicate a diagnosed disability related to such 
nervousness.  In addition, while the Veteran is noted to have 
possibly had treatment for anxiety within one year of 
service, anxiety is not a psychotic disorder to which the one 
year presumption in 38 C.F.R. § 3.307 and 3.309 applies.

In specific regard to DDT exposure, the Veteran has credibly 
reported his duties in service included handling DDT.  
However, two different VA physicians have stated opinions the 
Veteran's claimed mental and physical disorders are not 
likely related to such exposure; the findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).   The 
examining psychologist stated it was not within his 
competence to opine regarding DDT, which is appropriate since 
toxicology issues are a medical question.  The Board simply 
notes that competent and uncontroverted medical opinion 
states the Veteran's disorders are not related to DDT 
exposure during service.

The Board also notes the Veteran and his spouse testified 
before the Board that the Veteran exhibited symptoms of 
nervousness since his military service.  The Board notes at 
this point that both the Veteran and his spouse appeared to 
be sincere and credible in their testimony.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  




However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu, 2 Vet. App. 492, 494.  Rather, 
it is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

The Board does not question the sincerity of the Veteran's 
belief that he has a psychiatric disability that is the 
result of his military service.  As lay persons, however, the 
Veteran and his spouse have not been shown to have the 
training or credentials to provide a competent opinion as to 
medical causation, and the lay opinion therefore has no 
probative value.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 495. 

The Board in this case is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the preponderance of the objective medical 
evidence of record is against the Veteran's claim.  
Therefore, the benefit of the doubt doctrine is not for 
application in this case, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for major depressive disorder with panic 
disorder and anxiety is denied.




______________________________________________
J. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


